

114 S172 IS: Access to Appropriate Immunizations for Veterans Act of 2015
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 172IN THE SENATE OF THE UNITED STATESJanuary 13, 2015Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for certain requirements relating to the
 immunization of veterans, and for other purposes.1.Short titleThis Act may be cited as the Access to Appropriate Immunizations for Veterans Act of 2015.2.Ensuring veteran
			 access to appropriate immunizations(a)Inclusion of
			 recommended adult vaccinations as medical services(1)Covered
 benefitSubparagraph (F) of section 1701(9) of title 38, United States Code, is amended to read as follows:(F)immunizations against infectious diseases, including each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule;.(2)DefinitionSection 1701 of such title is amended by adding after paragraph (9) the following new paragraph:(10)The term recommended adult immunization schedule means the schedule established (and periodically reviewed and, as appropriate, revised) by the Advisory Committee on Immunization Practices established by the Secretary of Health and Human Services and delegated to the Centers for Disease Control and Prevention..(b)Report to
 CongressSection 1704(1)(A) of such title is amended—(1)in clause (i), by striking and at the end;(2)in clause (ii), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new clause:(iii)to ensure that veterans have received each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule..(c)Assurance that
			 administration of vaccinations constitutes appropriate management and
			 cost-Effective delivery of health care services(1)In
 generalSection 1706(a) of such title is amended—(A)by striking In managing the provision and inserting (1) In managing the provision; and(B)by adding at the end the following new paragraph:(2)(A)In managing the provision of medical services under such section, the Secretary shall develop and implement quality measures and metrics to ensure that veterans receiving medical services under this title receive each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule.(B)Quality measures and metrics developed and implemented under subparagraph (A) shall include targets for compliance.(C)The Secretary shall, to the maximum extent feasible, develop and implement measures and metrics required by subparagraph (A) concurrently and consistently with the metrics in place with respect to influenza and pneumococcal vaccinations..(2)Report to
 CongressSection 1704(1) of such title is amended by adding at the end the following new subparagraph:(H)Statistics related to the quality measures and metrics developed and implemented under section 1706(a)(2) of this title..(3)Effective
			 dates(A)Development of
 initial schedule(i)In generalThe Secretary shall establish the quality measures and metrics described in paragraph (2) of section 1706(a) of such title, as added by paragraph (1), through notice and comment rulemaking.(ii)PublicationThe Secretary shall publish in the Federal Register proposed measures and metrics by not later than the date that is 60 days after the date of the enactment of this Act, and shall finalize such measures and metrics by not later than the date that is 90 days after such date of enactment.(B)Implementation
 of measures and metricsThe Secretary shall implement paragraph (2) of such section on the date that is 180 days after the date of the enactment of this Act.(C)Report to
 CongressSubparagraph (H) of paragraph (1) of section 1704 of such title, as added by paragraph (2), shall apply with respect to the first report submitted under such section after the date that is 180 days after the date of the enactment of this Act.